977 So. 2d 700 (2008)
Keith SIROTA, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-1025.
District Court of Appeal of Florida, Fourth District.
March 19, 2008.
Jack A. Fleischman of Fleischman & Fleischman, P.A, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Thomas A. Palmer, Assistant. Attorney General, West Palm Beach, for appellee.
*701 SHAHOOD, C.J.
Appellant, Keith Sirota, was found guilty following a jury trial of one count of soliciting a child under sixteen years of age via the internet, and three counts of transmission of material harmful to a minor. He raises six issues on appeal all of which we find to be without merit and affirm without discussion.
The judgment entered in this case contains a scrivener's error showing that appellant entered a plea of guilty. In actuality, appellant entered a plea of not guilty and was convicted following a jury trial. We remand for correction of the scrivener's error. See Newson v. State, 867 So. 2d 603 (Fla. 2d DCA 2004). Appellant need not be present for this correction.
Affirmed; Remanded for Correction of Scrivener's Error.
POLEN and MAY, JJ, concur.